Citation Nr: 1016221	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only.

2.  Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance, or 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 
1980 and from September 1980 to May 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In September 2009 the Veteran testified via videoconference 
at the Manila, the Republic of the Philippines RO before the 
undersigned acting Veterans Law Judge. The undersigned was 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  38 
U.S.C.A. §§ 7101(c), 7102 (West 2002).  A transcript of the 
hearing is of record.

The issue of entitlement to special monthly compensation 
based on aid and attendance or housebound status is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service connected for: adjustment disorder 
with depressed/anxious mood with headaches and memory 
problems, rated as 70 percent disabling; coronary artery 
disease associated with hypertension, rated as 60 percent 
disabling; recurrent lumbosacral strain, rated as 20 percent 
disabling; hypertension, rated as 10 percent disabling; 
bilateral tibial stress fractures, rated as 10 percent 
disabling; asthma, rated as 10 percent disabling, and 
recurrent left knee strain, rated as noncompensably 
disabling; for a combined disability rating of 90 percent; 
the Veteran is also in receipt of a total disability rating 
due to individual employability.  

2.  The Veteran's service-connected disabilities are not 
shown to have resulted in the loss or permanent loss of use, 
of at least one foot or one hand; or, ankylosis of a knee or 
a hip and the Veteran's visual acuity is not permanently 
impaired consistent with regulatory requirements as a result 
of service-connected disability.  


CONCLUSION OF LAW

The criteria for assistance in acquiring an automobile and 
adaptive equipment, or for adaptive equipment only, have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.808 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901, the evidence must demonstrate 
service-connected disability (or disabilities) resulting in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2009).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.808(b)(1)(iv).

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

Service connection is in effect for: adjustment disorder with 
depressed/anxious mood with headaches and memory problems, 
rated as 70 percent disabling; coronary artery disease 
associated with hypertension, rated as 60 percent disabling; 
recurrent lumbosacral strain, rated as 20 percent disabling; 
hypertension, rated as 10 percent disabling; bilateral tibial 
stress fractures, rated as 10 percent disabling; asthma, 
rated as 10 percent disabling, and recurrent left knee 
strain, rated as noncompensably disabling; for a combined 
disability rating of 90 percent.  The Veteran is also in 
receipt of a total disability rating due to individual 
employability.  

In addressing this matter, the Board has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis in the 
following decision will focus specifically on what evidence 
is needed to substantiate the issue on appeal and what the 
evidence in the claims file shows, or fails to show, with 
respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The evidence does not show that the Veteran demonstrates 
permanent loss, or loss of use, of a hand or a foot due to 
service-connected disability, or, permanent impairment of 
vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than 20 degrees in the better 
eye.

During the Veteran's September 2009 hearing before the 
undersigned, the Veteran testified that he did not have a 
loss or loss of use, of one or both feet.  In fact, the 
Veteran testified that "I have perfect use of both feet."  
The Veteran also testified that he had use of both hands and 
no loss, or permanent loss of use, of one or both hands.  The 
Veteran testified that he had vision impairment and used 
corrective glasses, but did not think his vision was less 
than 20/200.  He also testified that he could look to the 
side and see things.  Sometimes the things he sees are a 
blur, though.  The Veteran denied any ankylosis of either the 
knees or the hips and stated he could move both.  

The Veteran contends that that he has some vision impairment 
and that is a basis for his claim.  However, there are no 
records demonstrating qualifying vision impairment or 
blindness.  VA treatment records through May 2009 showed the 
Veteran's right and left eye were 20/25 and 20/25 + 2 in June 
2005, 20/30 - 2 and 10/20 - 1 in June 2006 and 20/40 and 
20/30 +1 in November 2007.  There is no indication in the 
claims file that the Veteran suffers from a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.  The Board also notes that the Veteran's eyes are not 
currently service-connected and that at least some of his 
vision deterioration appears due to his nonservice-connected 
diabetes mellitus.  

With respect to the Veteran's service-connected recurrent 
left knee strain, an October 2005 VA examiner noted that the 
Veteran reported leg pain if he went beyond an hour in any 
kind of activity.  The Veteran took aspirin and Motrin for 
pain.  There was a slight tenderness to deep palpation of 
bilateral tibia, right worse than left.  There were no bony 
deformities, bruising, ecchyosis or swelling.  Bilateral shin 
splints were assessed as healed, with some slight residual 
pain.  An October 2005 VA examination of the Veteran's 
recurrent left knee strain shows the Veteran reported 
constant left knee pain for which he took aspirin, Motrin, 
ice and heat, as needed.  Range of motion was 140 degrees of 
flexion initially and with repetition and 0 degrees of 
extension initially and with repetition.  There was no 
additional limitation in range of motion or joint function 
following repititions due to pain, fatigue, weakness, lack of 
endurance or incoordination.  Lachman's, drawer's and 
McMurray's tests were negative.  There was no medial 
collateral ligament laxity.  Gait was normal and the Veteran 
was able to do heel-and-toe walk.  X-ray revealed no 
significant abnormality.  Subsequent treatment records do not 
show a marked degradation in either of these service-
connected lower extremity disabilities.  

Accordingly, the Board concludes that the Veteran's service-
connected bilateral tibial stress fractures and recurrent 
left knee strain are not equivalent to loss of use of one or 
both feet.  The Veteran is not service-connected for any 
upper extremity disorder, to include his hands.  

The Veteran does not assert, nor does the evidence show, that 
he has the loss, or permanent loss of use, of at least one 
hand or one foot, or ankylosis of at least one knee or one 
hip due to service-connected disability.  There is also no 
evidence of record that the Veteran's visual acuity is 
permanently impaired consistent with regulatory requirements 
as a result of service-connected disability.  Thus, 
entitlement to assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only is not 
established and the claim must be denied.  38 U.S.C.A. § 
3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2009).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant).  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not 
applicable in the instant appeal.  Id.   




Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for entitlement to automobile or 
adaptive equipment by a letter in June 2006.  

The Board finds that despite any deficiency in providing 
notice the Veteran is not prejudiced in this matter.  He was 
given the criteria in the rating decision and statement of 
the case.  This notification shows that that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  After such notice, the Veteran 
provided testimony and argument at a Board hearing.  Further, 
the Veteran has been represented by a Veteran's Service 
Organization during this appeal process and has had a 
meaningful opportunity to assist in development of his claim.  
Thus, the Veteran was accordingly made well aware of the 
requirements for automobile or adaptive equipment pursuant to 
the applicable criteria.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The Veteran and a friend testified before 
the undersigned.  Statements from the Veteran and his 
representatives are associated with the claims file.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to assistance in acquiring an automobile and 
adaptive equipment, or for adaptive equipment only, is 
denied.


REMAND

Determinations regarding a need for aid and attendance must 
be based on a claimant's actual requirements of personal 
assistance from others.  In making such a determination, VA 
must consider the following: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances, which by reason of the 
particular disability, cannot be done without aid (this will 
not include the adjustment of appliances that normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself due to loss of coordination of upper extremities 
or extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his environment.  38 
C.F.R. § 3.352(a) (2009).

All of the disabling conditions enumerated above do not have 
to exist before VA decides a claim favorably.  Rather, VA 
must consider the particular personal functions a claimant is 
unable to perform in connection with his condition as a 
whole.  The evidence must establish that the claimant is so 
helpless as to need regular, not constant, aid and 
attendance.  38 C.F.R. § 3.352 (a). 

During the Veteran's September 2009 hearing, he testified 
that he requires aid or assistance on a regular basis to 
protect him from the hazards or dangers incident to his 
environment.  In particular, the Veteran testified that his 
mental stress, depression and memory loss endangers him.  His 
friend helps him find his clothes and most importantly helps 
find his medicine and to take it on time and in the correct 
amounts.  This evidence seems to indicate that the Veteran 
requires part-time care by an aide due to service-connected 
disabilities, for, in part, helping with medications.  This 
recent evidence suggests but does not definitively establish 
that the Veteran's need for care is regular, as defined 
above.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a).  

Given the above, a medical examination is needed so that a 
physician can evaluate the Veteran's ability to perform 
particular personal functions and determine whether he is so 
helpless as to need regular, not constant, aid and 
attendance.  The question of whether service-connected 
disabilities alone render the Veteran in need of aid and 
attendance or housebound status must therefore be addressed 
in a VA examination.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim for 
special monthly compensation based on a 
need for regular aid and attendance or by 
reason of being housebound.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
The examiner is reminded that the 
Veteran's service-connected disabilities 
currently include adjustment disorder with 
depressed/anxious mood with headaches and 
memory problems; coronary artery disease, 
recurrent lumbosacral strain, 
hypertension, bilateral tibial stress 
fractures; asthma and recurrent left knee 
strain.  Ask the examiner to:

a)  evaluate the Veteran's ability 
to dress or undress himself, keep 
himself ordinarily clean and 
presentable, adjust any special 
orthopedic appliances, feed himself 
due to loss of coordination of upper 
extremities or extreme weakness, and 
attend to the wants of nature due to 
his service-connected disabilities; 

b)  indicate whether any physical or 
mental incapacity necessitates care 
or assistance on a regular basis to 
protect the Veteran from hazards or 
dangers incident to his environment; 

c)  also indicate whether the 
Veteran is so helpless as to need 
regular, not constant, aid and 
attendance;  

d)  If the Veteran requires the 
regular aid and attendance of 
another person or is rendered 
housebound, but on account of 
nonservice-connected disorders only, 
the examiner should so state; 

e)  provide detailed rationale, with 
specific references to the record, 
for the opinions expressed; and 

f)  if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is the 
case.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination of the 
claim remains adverse to the Veteran, he 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


